Opinion of the Court by
Judge Peters:
The only errors complained of are, first, the admission of the two Smalls to testify in behalf of appellee; and, second, that the verdict is against the evidence.
If the credit for his account is allowed to James Small as he claims, the means of paying other creditors will be diminished, and the firm will owe it to them, and if he fails to get the credit it mil go to pay others debts, and the firm will owe him the amount; so that the interest of the witnesses is equipoised. The 'relation which they bear to appellee must go to their credit, and not to their competency.
As to the second question, the evidence was conflicting, and it was the province of the jury to decide which side had the preponderance, and having done so, this court has no power to inter*501pose, and set their finding aside, after the court below had refused to do so.
Kennedy, for appellants.
Petrie, for appellees.
Wherefore, the judgment is affirmed.